UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6114


ROBIN L. GOLDSMITH,

                Plaintiff – Appellant,

          v.

FRED QUEEN, Facilities Maintenance Instructor, Prunytown
Correctional Center; DAVID PROCTOR, D.O., Huttonsville
Correctional Center,

                Defendants – Appellees,

          and

JIM IELAPI, Warden, Prunytown Correctional Center; WEXFORD
HEALTH   SOURCES;   TERESA    WAID,   Warden, Huttonsville
Correctional Center; JIM RUBENSTEIN, Commissioner, WV
Division of Corrections; RONALD MORINO,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00171-FPS-JES)


Submitted:   January 10, 2011               Decided:   January 27, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robin L. Goldsmith, Appellant Pro Se. Thomas E. Buck, BAILEY &
WYANT, PLLC, Wheeling, West Virginia; Philip Cameron Petty, ROSE
PADDEN & PETTY, LC, Fairmont, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Robin L. Goldsmith appeals the district court’s order

denying reconsideration of its order accepting the magistrate

judge’s    recommendation      and    dismissing    his    42     U.S.C.    § 1983

(2006)    complaint.     We    have   reviewed     the   record    and     find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          See Goldsmith v. Queen, No. 5:08-cv-

00171-FPS-JES (N.D. W. Va. Jan. 15, 2010; Jan. 4, 2010; Nov. 9,

2009; June 30, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and   argument      would    not     aid    the

decisional process.

                                                                           AFFIRMED




                                        3